internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam cc ita b6 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference date legend taxpayer year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek date1 date2 date3 date4 date5 issues may deductions for payments of self-insured workers’ compensation liabilities generate a sec_172 b specified_liability_loss may deductions for legal fees and state filing fees and other transaction costs incurred in determining self-insured workers’ compensation liabilities generate a sec_172 b specified_liability_loss may deductions for payments to a qualified_pension plan generate a sec_172 specified_liability_loss conclusions deductions for self-insured workers’ compensation liabilities may generate a sec_172 specified_liability_loss to do so such liabilities must first become due in a taxable_year beginning at least three years after the act or failure to act giving rise to the liability in applying the preceding sentence the effect of any contest with regard to a taxpayer’s liability to make any payment of workers’ compensation shall be disregarded in determining the initial due_date of that payment deductions for legal fees and state filing fees and other transaction costs incurred in determining self-insured workers’ compensation liabilities cannot generate a sec_172 b specified_liability_loss unless specifically provided otherwise all references to sections refer to sections of the internal_revenue_code as in effect for the taxable years at issue or under discussion deductions for payments to a qualified_pension plan cannot generate a sec_172 specified_liability_loss facts taxpayer incurred net operating losses nols for year and year taxpayer claims that dollar_figurea of the year loss and dollar_figureb of the year loss qualify as specified liability losses within the meaning of sec_172 taxpayer contends that several classes of deductions generated year and year specified liability losses the propriety of treating two of these classes of deductions as generating specified liability losses falls within the scope of this technical_advice_memorandum taxpayer claims that dollar_figurec of its year deductions attributable to self-insured workers’ compensation liabilities and legal fees and administrative costs incurred in determining such liabilities generated a specified_liability_loss for that year taxpayer claims that dollar_figured of the same types of deductions generated a specified_liability_loss for year state statutes impose the workers’ compensation liabilities at issue each liability can be associated with an employment related death or personal injury occurring at least three years before the beginning of the taxable_year of the liability’s deduction taxpayer also claims that deductions for certain contributions it made to its pension_plan for hourly workers the hourly plan in year sec_1 and generated specified liability losses for those years specifically dollar_figuree for year and dollar_figuref for year the hourly plan has a plan_year that begins on date1 and ends on the subsequent date2 the hourly plan is maintained pursuant to collective bargaining the valuation_date of the hourly plan for purposes of sec_404 and sec_412 is date1 which is the first day of the plan_year year calculation on its year tax_return taxpayer apparently deducted dollar_figureg with respect to the hourly plan the dollar_figuree of these deductions asserted to generate a specified_liability_loss was determined by allocating the dollar_figureg deduction to unfunded liabilities determined using the priority categories of section of title iv of the employee_retirement_income_security_act_of_1974 erisa hereinafter referred to as pbgc priority categories we do not have a copy of the income_tax returns or a detailed accounting of the source of deductions with respect to the pension plans on the returns however the material supplied by taxpayer with respect to the determination of the specified_liability_loss applicable to the hourly plan suggests that this was the deducted amount to make this allocation the deductible amount was allocated to the unfunded termination liability as described below the termination liability as of date3 attributable to service performed dollar_figure years ago ie performed prior to date4 and service performed within dollar_figure prior years ie after date4 was determined for each pbgc priority category the amount of the termination liability for service performed dollar_figure years ago was based upon the plan provisions in effect at that time the amount of the termination liability for service within dollar_figure years was determined using the plan provisions as amended through date3 the actuarial assumptions used to determine the termination liability are those used by the pension_benefit_guaranty_corporation pbgc with respect to retirement incidence rates of mortality and interest discount to value trusteed_plans as of date3 and differ from the actuarial assumptions used for purposes of sec_404 and sec_412 once the termination liability as of date3 was allocated to each pbgc priority category and further subdivided by service dollar_figure years ago the market_value of the assets as of date3 less any contributions that had not yet been deducted was allocated by pbgc priority category the allocation of assets covered all the termination liability allocated to pbgc priority category but did not cover all of the termination liability allocated to pbgc priority category the remaining assets after satisfaction of pbgc priority category were allocated to pbgc category and split on a pro-rata basis between liabilities in that category for service dollar_figure years ago and service within dollar_figure years from the allocation of assets the total unfunded termination liability for service dollar_figure years ago and service within dollar_figure years was determined after the allocation of assets the remaining unfunded termination liability in pbgc priority category was dollar_figureh for service dollar_figure years ago and dollar_figurei for service within dollar_figure years for a total of dollar_figurej the dollar_figureg deduction was allocated to pbgc priority category on a pro-rata basis using the unfunded termination liability this resulted in dollar_figuree being allocated to service dollar_figure years ago dollar_figureg multiplied by the ratio of dollar_figureh to dollar_figurej the dollar_figuree amount was then carried back as a specified_liability_loss year calculation on its year tax_return taxpayer apparently deducted dollar_figurek with respect to the hourly plan the dollar_figuref of these deductions asserted to generate a specified_liability_loss was determined by allocating the dollar_figurek deduction to unfunded liabilities determined using because date4 was dollar_figure years prior to date3 the calculation of the termination liability involved an interpolation between values determined with respect to service prior to three years ago and service prior to four years ago as was the case for year we do not have the tax_return or the detail of the deductions taken see footnote the pbgc priority categories to make this allocation the deductible amount was allocated to the unfunded termination liability in the same manner as for year however relevant determinations plan provisions market_value of assets undeducted contributions pbgc assumptions etc were made as of date5 instead of date3 the end result of the calculations for year was that an amount of dollar_figuref was carried back as a specified_liability_loss law and analysis the statute prior to its amendment in section a of the tax and trade relief extension act of sec_172 b treated as a specified_liability_loss the portion of a nol generated by b any amount other than product_liability expenses and certain expenses related thereto allowable as a deduction under chapter of the internal_revenue_code with respect to a liability which arises under a f ederal or s tate law or out of any tort of the taxpayer if- i in the case of a liability arising out of a f ederal or s tate law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or ii in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year for this purpose a liability is not taken into account unless the taxpayer used an accrual accounting_method throughout the period or periods during which the acts or failures to act giving rise to the liability occurred the legislative_history congress first enacted the statutory language pertinent to this case in the tax_reform_act_of_1984 1984_act when it enacted sec_172 of the internal_revenue_code of the amounts described in sec_172 as specified sec_172 also treats the portion of a net_operating_loss generated by deductions for product_liability expenses and certain expenses related thereto as a specified_liability_loss however the instant case only raises the question of whether certain items generate a specified_liability_loss as defined by sec_172 tam liability losses were originally described in sec_172 as deferred statutory or tort liability losses prior to the enactment of the economic_performance requirement in sec_461 sec_1_461-1 of the income_tax regulations generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when the following two-pronged the all-events test test was satisfied all the events occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy the treasury_department became concerned when courts began interpreting the two-pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial the treasury department’s concern became particularly acute in the early 1980s with the advent of historically high united_states interest rates for example state and or federal laws generally require miners to restore the surface of land which they strip mine to a condition comparable to its pre-mined state a miner’s legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until some time thereafter if strip miners failed to reasonably estimate future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of future costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed 192_f2d_1002 4th cir 271_f2d_930 3d cir 77_tc_1369 for example in an extreme case the present_value of the tax savings attributable to an accrued liability could exceed the present_value of the liability transforming the creation of a liability into a profitable event for the taxpayer tam likewise treasury became concerned when courts concluded that the occurrence of a work-related injury satisfied the first prong of the all-events test in the case of uncontested self-insured workers’ compensation liabilities thereby allowing taxpayers that could reasonably estimate liabilities to be paid well in the future such as workers’ compensation disability or survivor annuities to deduct such amounts currently rather than when actually paid 518_f2d_772 9th cir 60_tc_13 aff'd 528_f2d_735 9th cir another situation that concerned treasury and involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal_obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning was completed the administration decided to seek a legislative solution to the problem caused by cases such as ohio river collieries specifically the administration proposed the addition of an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration's revenue proposals in the fiscal_year budget proposal comm print under the proposed change the all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workers'_compensation or similar liabilities the liability was actually satisfied id under the proposal the net_operating_loss_carryback rules would be amended to allow losses to be carried back to the year in which the obligation generating the loss arose id in date the subcommittee on oversight of the house ways_and_means_committee held a hearing on the administration's proposal to deal with premature accruals by the addition of a new economic_performance requirement see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date many of decommissioning a nuclear power plant requires reducing the level of radioactivity in the plant to a level considered safe for unrestricted use some methods of decommissioning may take over years to complete timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date statement of donald w kiefer congressional research service library of congress tam the taxpayers and tax practitioners who testified at the hearing objected to the administration’s proposal because in their view it would result in a mismatching of revenue and expenses for example in the case of mining reclamation if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier gross_income they helped to generate on the other hand as treasury officials pointed out because of the time_value_of_money immediately deducting the total estimated cost of restoring the land overstates the true economic cost to the taxpayer to eliminate the distortions caused by the time_value_of_money treasury officials advocated deferring deductions through the addition of an economic_performance requirement the potential mismatching resulting from imposing an economic_performance requirement however could result in overtaxing taxpayers in certain situations8 to remedy this potentially unfavorable result treasury officials proposed liberalizing the nol_carryback provisions for deductions deferred because of economic_performance we recognize that requiring deductions for future expenses to be taken in the year of economic_performance also requires that the net operating carryback rules be amended to insure that taxpayers are not overtaxed our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the administration’s proposed economic_performance requirement by enacting sec_461 of the internal_revenue_code of in sec_91 of the 1984_act and in sec_91 of that act congress simultaneously for example suppose that when an expense satisfies the economic_performance requirement and thus is allowed as a deduction there is no gross_income for it to offset for the taxable_year allowable nor for any of the taxable years to which the deduction might be carried for the normal nol_carryback period tam enacted the provision allowing the ten-year carryback for deferred statutory or tort liability losses furthermore the discussion of the new ten-year carryback provision appears in the same section of the committee reports where sec_461 is discussed although the house and senate reports to the 1984_act describe the operation of the proposed new ten-year nol_carryback provision neither of these reports discusses the reason for its enactment the conference_report however provides the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the provisions of the bill apply generally to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement the conference agreement generally follows the house bill h_r conf_rep no 98th cong 2d sess examination of the quoted language’s context makes clear that the reference to provisions deferring liabilities refers to the economic_performance requirement sealy in 107_tc_177 aff’d 171_f3d_655 9th cir the petitioners asserted that the portion of nols generated by deductions for the following items constituted specified liability losses within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit the tax_court held that deduction of the above expenses did not result in specified liability losses because the liabilities for the expenses did not arise under a on appeal the ninth circuit focused on the fact that the acts giving rise to the liabilities at issue in sealy did not occur at least three years before the beginning of the taxable_year of the related deductions as required by sec_172 the ninth circuit did not expressly address the tax court’s conclusion that the liabilities at issue did not arise under federal or state law within the meaning of sec_172 tam federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion first the court noted that the federal_law cited by the petitioners did not establish the petitioners’ liability to pay the amounts at issue the petitioners’ liability did not arise until the services were contracted for and received and the petitioners’ choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services at issue their liability would not have been measured by the value of the services they actually contracted for and received t c pincite second the court read the legislative_history of sec_172 to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay petitioners' accrual of the deductions at issue the court concluded that congress did not intend for nols generated by those deductions to qualify as specified liability losses id pincite finally in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that congress intended the ten-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite liability arising under federal or state law a narrow class we agree with the tax_court that congress intended sec_172 to apply to deductions allowable with respect to a relatively narrow class of liabilities rather than to deductions allowable with respect to any liability literally imposed under federal or state law the tax court’s opinion is supported by the statutory construction rule_of ejusdem generis and the legislative_history to the 1984_act the conference_report states that a ten-year carryback is provided for net operating losses attributable to certain liabilities deferred under these provisions h_r conf_rep no 98th cong 2d sess emphasis added and the report’s context makes clear that the provisions referred to encompass the economic_performance requirement also see h_r rep no part 98th cong 2d sess tam the ten-year carryback provision is for certain deferred liability losses based on the foregoing it is clear that congress intended to enact a limited exception to the normal three-year carryback rule for a narrow class of liabilities when it enacted the statutory language pertinent to this case b characteristics of the class application of the rule_of ejusdem generis requires a determination of the characteristics of the class suggested by the enumerated items the specific liabilities arising under federal or state law identified in the statute and discussed in the legislative_history to the 1984_act share a distinguishing characteristic inherent in the nature of each type of identified liability is an element of substantial delay between the the act or failure to act giving rise to the liability and the time a deduction may be claimed for the liability because of the economic_performance requirement we will refer to these liabilities as inherent delay liabilities an example of such a liability is the obligation to decommission a nuclear plant because of the economic_performance requirement a taxpayer's deduction for nuclear decommissioning costs is inherently delayed by the substantial number of years that expire between the time the decommissioning liability is created and the actual decommissioning of the plantdollar_figure act or failure to act by using the phrase the act or failure to act rather than say an act or failure to act sec_172 requires identifying a particular act or failure to act giving rise to the liability however the occurrence of a given event such as the creation of a liability generally results from an infinite series of necessary preceding causes because a number of acts or failures to act may satisfy a but for test with regard to causation of a given liability the phrase act or failure to act cannot be said to be free from ambiguity therefore one must examine the legislative_history of section however under sec_468a an electing taxpayer may get deductions for certain amounts paid into a nuclear decommissioning reserve fund before beginning the decommissioning process sec_1 of title of the united_states_code provides that i n determining the meaning of any act of congress unless the context indicates otherwise words importing the singular include and apply to several persons parties or things in this case the legislative_history to sec_172 indicates that the term act or failure to act as used in that section should not be construed to include any number of acts or failures to act see 263_us_640 rule providing that words importing the singular number may extend and be applied to several persons or things is not one to be applied except where it is necessary to carry out the evident intent of the statute tam f b to determine which act or failure to act in the chain of causation leading to the creation of a given liability to treat as the act or failure to act for purposes of sec_172 as noted above the legislative_history indicates that congress’ primary concern when it enacted the sec_172 language pertinent to this case was to ensure that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to offset gross_income either in the taxable_year allowable or in prior taxable years through the vehicle of the new ten-year nol_carryback thus congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent we believe the final act or failure to act in the chain of causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act within the meaning of sec_172 treating an act or failure to act occurring any earlier than this as the relevant act or failure to act for sec_172 purposes could frustrate the intent of congress by allowing an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of the deduction therefore self-insured workers’ compensation_for year and year taxpayer deducted workers’ compensation benefits paid to employees or their beneficiaries attributable to claims arising from employment related deaths or other personal injuries occurring at least three years before the beginning of the taxable_year of the deduction the submission notes four types of benefits death_benefits dismemberment benefits related to the loss of a limb or bodily function in connection with employment activities disability benefits and medical and hospital benefits taxpayer contends that employment related injuries constitute the acts within the meaning of sec_172 giving rise to the workers’ compensation liabilities because these injuries occurred at least three years before the beginning of the taxable_year of the related deduction taxpayer contends that it has satisfied the three-year test of sec_172 the three-year test namely that the acts or failures to act giving rise to the liabilities occur at least three years before the beginning of the taxable_year of the deduction with regard to disability benefits which are paid on a periodic basis the examining agents contend that the continued disability of the recipient constitutes the tam act giving rise to the obligation to make such payments therefore such benefits cannot satisfy the three-year test the examining agents also contend that in the case of a contested workers’ compensation liability resolution of the contest by entry of judgment or settlement constitutes the act giving rise to the liability within the meaning of sec_172 taxpayer contends that because state statutes impose the workers’ compensation liabilities at issue such liabilities arise under state law within the meaning of sec_172 the examining agents contend that to arise under state law within the meaning of sec_172 a liability must not only be directly imposed by state law but must also constitute an inherent delay liability the agents contend that the workers’ compensation liabilities at issue do not qualify as inherent delay liabilities the agents recognize that there may be delays between a compensable employment-related injury and the payment of any workers compensation benefits related thereto however the agents do not view such delays as inherent in the nature of workers’ compensation liabilities because taxpayer need not extend the time between the injury and payment because of litigation and investigation or through structured_settlement arrangements as previously discussed the question of when workers’ compensation liabilities satisfy the pre-economic performance two-pronged all-events test has received judicial consideration in 59_tc_751 rev’d remanded 518_f2d_772 9th cir a case involving both california and federal workers’ compensation law the taxpayer retained an outside administrator to estimate the maximum amount of its exposure for self-insured workers’ compensation liabilities the tax_court concluded that worker injury did not constitute all of the events necessary to fix all of the worker’s compensation liabilities claimed as deductions by the taxpayer on appeal the ninth circuit agreed with the taxpayer’s assertion that in an uncontested case a work-related employee injury constituted the only event necessary to establish workers’ compensation liability attributable to that injury in that circuit’s view if an injury occurs so that economic consequences ensue to the employer under the statutes the only relevant remaining consideration to the accrual question is whether the amount of the liability may be reasonably estimated f 2d pincite in wien a case involving workers’ compensation survivor benefits an alaskan airline elected to be self-insured under the alaska workmen’s compensation act for the taxable_year at issue and other taxable years affecting the tax_liability for that year because of carryback and carryover provisions a total of three of the taxpayer’s pilots were killed in airplane crashes the taxpayer did not contest its workers’ compensation tam liabilities attributable to those deaths alaskan law required the taxpayer to make periodic_payments to each pilot’s widow until her death or remarriage it also required the taxpayer to make periodic_payments to each of the minor children of the deceased pilots until the child’s death or the attainment of age nineteen the tax_court and ninth circuit determined that all the events fixing the taxpayer’s liability occurred when the pilots were killed in revrul_80_191 1980_2_cb_168 the service announced it would not follow crescent wharf and wien and would continue to disallow accruals of workers’ compensation liabilities subject_to the types of contingencies in those cases following the issuance of that revenue_ruling the service lost each litigated case addressing the accrual of workers’ compensation liabilities in 717_f2d_1304 9th cir the ninth circuit reaffirmed its conclusion that under california law once a worker injury has occurred in course of employment and liability is not contested by the employer all events have occurred determining the fact of liability and the first prong of the all- events test has been met id pincite 599_fsupp_653 s d w va involved uncontested self-insured workers’ compensation liabilities for permanent disability and survivor benefits the court adopted the ninth circuit’s reasoning concluding that all the events necessary to fix the liabilities at issue occurred upon worker injuries suffered during the course of employment in 476_us_593 the supreme court concluded that a casino could deduct amounts not yet won but guaranteed for payment on progressive slot machines even though such amounts might never have to be paid if the casino went out of business surrendered or lost its license or went into bankruptcy before a patron won the guaranteed jackpot in united_states v 773_f2d_1224 fed cir rev’d 481_us_239 the taxpayer provided medical benefits to its employees and their qualified dependents through a self-insured plan administered in part by two insurance_companies when an employee or qualified dependent received medical treatment covered by the plan the employee sought payment therefore by submitting a claim form to the taxpayer’s employee-benefits personnel office at the appropriate facility the claim form with itemized bills attached contained information about the employee and the treatment including the date and cost of each medical treatment for which payment was sought after verifying that the person who filed the claim qualified as eligible for reimbursement under the plan at the time of tam treatment employee-benefits personnel forwarded the claim form to one of the insurance_companies for final processing and payment cl_ct pincite the supreme court did not consider the receipt of medical_care by covered individuals as the last event necessary to fix the taxpayer’s liability in its view the filing of a claim was not a mere technicality rather it concluded as a matter of law that the filing of a claim was necessary to create liability the supreme court noted that employees were informed that submission of satisfactory proof of charges claimed would be necessary to obtain payment lt also observed that some covered individuals through oversight procrastination confusion over the coverage provided or fear of disclosure to the employer of the extent of the services provided might not file claims for reimbursement to which they were entitled the court did not consider the failure_to_file a claim as the type of extremely remote and speculative possibility that it had previously held in hughes did not render an otherwise fixed liability contingent u s pincite we believe that the legislative record supports the conclusion that congress intended for many workers’ compensation deductions to generate sec_172 specified liability losses to the extent such deductions generate nols in the 1984_act congress amended sec_461 to specifically prohibit accrual_method taxpayers from deducting workers’ compensation liabilities until paid sec_461 from the standpoint of when workers’ compensation liabilities may be accrued this legislative fix prospectively changed the result that otherwise would have been required by a number of prior service-adverse cases congress enacted sec_172 primarily to ensure that taxpayers that had certain deductions deferred because of the economic_performance requirement be able to immediately offset gross_income with those deductions when finally allowable the targeted deductions include those for liabilities actually arising under federal or state law and involving an inherent substantial delay between the act or failure to act giving rise to such liabilities and the allowance of the deductions therefore because of the economic_performance requirement workers’ compensation liabilities actually arise under federal or state law because they are solely the creation of federal or state statutes as the cases cited above indicate some courts believed that the fact of liability was determined at the time of injury and the amount of the liability could be reasonably estimated in many cases at the time of injury after the enactment of sec_461 which required_payment to deduct a workers’ compensation liability it was clear that there would be an inherent substantial delay between the act giving rise to such liabilities under prior case law and the allowance of the deductions therefore because of the economic_performance requirement tam the instant case involves workers’ compensation liabilities imposed under the laws of multiple states therefore to the extent a particular state’s law is inconsistent with the following general conclusions such conclusions must be modified to reflect the nuances of when a particular state’s law imposes workers’ compensation liabilities however based on the manner in which most states impose such liabilities for sec_172 purposes we generally conclude that once a person is disabled by a compensable on the job injury and meets any required procedural conditions such as the reporting of the injury to the employer necessary to make the employer liable for the injury the act giving rise to any liability for future disability payments attributable to the injury has occurred likewise we conclude that when an employee dies because of a compensable on the job injury and any required procedural conditions necessary to make the employer liable for the injury have been satisfied the act giving rise to the employer’s obligation to pay any future survivor benefits attributable to that injury has occurred finally in instances in which workers’ compensation statutes make an employer liable for an employee’s medical_expenses attributable to an employment related injury we conclude that once the injury has occurred and the employee has satisfied any required procedural conditions such as the reporting of the injury to the employer necessary to make the employer liable for the injury the act giving rise to the employer’s obligation to pay the employee’s medical_expenses has occurred we disagree with the examining agents contention that in the case of a contested liability the act within the meaning of sec_172 giving rise to that liability does not occur until resolution of the contest in our view resolution of the contest against the taxpayer does not constitute the final act or failure to act giving rise to the taxpayer’s liability the principal function of a judgment is to adjudicate the existence or nonexistence of the right or liability in question am jur 2d judgments a judgment or decree duly entered establishes in the most authentic form that which had theretofore been in dispute or unsettled or uncertain adams v davies p 2d sup ct utah a judgment for monetary damages for past acts does not create any liability that did not already exist however it merely confirms its existence thus entry of a judgment or other settlement of a contested claim should not be considered the act or failure to act which gives rise to a liability for purposes of sec_172 our view is also consistent with the meaning of the phrase act or failure to act as used in sec_6501 finally to satisfy the requirements of the 1984_act version of sec_172 any liability at issue must be directly imposed under federal or state law and must involve an inherent substantial delay between the act giving rise to the liability and the deduction therefore both the examining agents and taxpayer agree that state law directly imposes the workers’ compensation liabilities at issue taxpayer asserts as inappropriate as a matter of statutory interpretation the addition of an inherent delay tam requirement for a liability to arise under federal or state law within the meaning of sec_172 nevertheless taxpayers contends that the liabilities at issue satisfy an inherent delay test because of the passage of time between the injuries and the periodic_payment of the workers’ compensation benefits our conclusion with regard to which workers’ compensation liabilities satisfy the inherent delay requirement differs from either position advocated by the parties most workers’ compensation liabilities involve periodic_payments and these liabilities cannot be deducted until paid because of the economic_performance requirement consequently such liabilities that are inherently due a substantial time after the liability arises have the inherent delay characteristic by inherently due we mean the due_date of the liability provided by federal or state law disregarding any effect on the actual payment_date that might arise as the result of the liability being contested the application of these rules is illustrated by the following two examples example on the last day of an employee becomes totally disabled as a result of a job related injury on that day and the employee also takes whatever procedural steps are necessary to make the employer liable for the injury such as notifying the employer of the injury under state law the employee is entitled to disability payments of dollar_figure every two weeks until death or the end of the disability such payments to begin two weeks after the date of injury rather than make the payments the employer contests the liability in a final judgment is entered in favor of the employee and the employer makes all of the payments for through payments allocable to through are made with respect to inherent delay liabilities the original due_date for such payments falls in taxable years beginning at least three years after the date of injury the payments allocable to through are not made with respect to inherent delay liabilities and cannot generate a specified_liability_loss example an employee loses an arm in a job related injury on the last day of for the loss of the arm the employee is entitled to a single workers’ compensation payment of dollar_figure due three weeks after the loss of the arm rather than paying the employer contests the liability in a final judgment is entered in favor of the employee and the employer pays the dollar_figure the effect of the contest on the actual payment_date is disregarded in determining if the payment qualifies as an inherent delay liability because the liability’s original due_date falls in the dollar_figure deduction cannot generate a specified_liability_loss host marriott during the consideration of this request for technical_advice 113_fsupp2d_790 d md was decided in host marriott the taxpayer claimed the portion of its nol generated by deductions for workers’ tam compensation payments and federal tax_deficiency interest as a specified_liability_loss within the meaning of sec_172 the service contended that those liabilities did not qualify as inherent delay liabilities and therefore did not fall within the narrow class of liabilities arising under federal or state law within the meaning of the statute the court rejected the service’s argument that the ejusdem generis statutory construction principle applies to limit liabilities that arise under federal or state law within the meaning of sec_172 to those involving inherent delay because the court found the statutory language to be clear it also considered as inappropriate any resort to legislative_history to determine the meaning of the phrase liability which arises under federal or state law the court concluded that the workers’ compensation and federal tax_deficiency interest liabilities arose under federal or state law within the meaning of the statute the court also concluded that the act or failure to act giving rise to all of the interest liabilities at issue occurred when the taxpayer filed its tax returns without paying all of the tax ultimately determined to be due as noted in this technical_advice_memorandum and also in tam we now recognize that some workers’ compensation liabilities have the inherent delay characteristic and therefore fall within the narrow class of liabilities that arise under federal or state law within the meaning of sec_172 however notwithstanding the service-adverse decision in host marriott we continue to believe that the tax_court correctly concluded that only a narrow class of liabilities arise under federal or state law within the meaning of sec_172 we have only appealed the portion of the host marriott judgment pertaining to the federal tax_deficiency interest to the fourth circuit legal fees state filing fees and other transaction costs taxpayer claims that legal fees it incurred in contesting or investigating workers’ compensation claims and certain other expenses associated with such claims such as state filing fees also generated specified liability losses for year and year we agree with the examining agents that deductions for such items do not generate specified liability losses within the meaning of sec_172 turning first to the legal fees there are two possible ways that deductions for such fees might qualify to generate a sec_172 specified_liability_loss first the fee liability could arise under either federal or state law within the meaning of sec_172 and the act giving rise to that liability could occur at least three years before the beginning of the taxable_year of the deduction in sealy the tax_court concluded that the federal_law cited by the petitioners did not establish their liability to pay the professional fees at issue which included legal fees rather the court concluded that the obligations to pay the fees did not arise until tam the petitioners contracted for and received the services t c pincite it follows that the tax_court concluded that contractual obligations do not arise under federal or state law likewise in the instant case the obligation to pay the legal fees arose pursuant to contracts rather than under federal or state law furthermore economic_performance with regard to liabilities arising from the provision of services to a taxpayer occurs as the services are rendered sec_1_461-4 thus deductions for legal fees are generally deductible for the taxable_year in which the liability for the services arises meaning that deductions for such liabilities generally do not satisfy the three- year test second deductions for the legal fees could generate a sec_172 specified_liability_loss if the fees are allowable with respect to workers’ compensation liabilities that satisfy the three-year test and also arise under state law within the meaning of sec_172 qualifying liabilities the meaning of the compound preposition with respect to as used in sec_172 is ambiguous for example it could mean related to in some manner if this were the case it would appear that legal fees incurred to determine the amount of a qualifying liability could generate a specified_liability_loss on the other hand one might interpret with respect to as used in sec_172 as equivalent in meaning to the simple preposition for resolution of this ambiguity requires resort to the legislative_history the legislative_history to sec_172 indicates that congress enacted the predecessor to sec_172 in the 1984_act to provide extended carryback periods for nols generated by deductions involving a substantial delay between the creation of a liability and the allowance of the deduction therefore because of the economic_performance requirement even if one views sec_172’s benefits as extending to liabilities whose deduction is deferred for reasons other than the failure to satisfy the economic_performance requirement the legislative_history makes clear that congress intended to provide relief for deferred deductions to effectuate this intent it is necessary to interpret with respect to narrowly that is as equivalent in meaning to the simple preposition for to adopt the contrary view would allow extended carrybacks for nols generated by deductions involving little or no deferral between the creation of a liability and the allowance of a deduction therefore for example legal fees deductible in the same year incurred for these reasons we conclude that the legal fees at issue cannot generate a sec_172 specified_liability_loss liabilities for state filing fees which are due upon filing particular documents in conjunction with contesting or otherwise processing workers’ compensation claims although directly imposed by state law do not qualify as inherent delay liabilities and likely would never satisfy the three-year test likewise deductions for such liabilities are not allowable with respect to qualifying workers’ compensation liabilities tam therefore deductions of state filing fees cannot generate a sec_172 specified_liability_loss the other transaction costs are not identified in the submission but to the extent they are similar to the state filing fees the same analysis applies pension contributions if any part of the deduction taken with respect to contributions to the hourly plan hereafter referred to as the pension deduction is to be considered as a specified_liability_loss such amount would have to fall within the meaning of sec_172 thus the pension deduction would have to qualify as an amount allowable as a deduction under chapter with respect to a liability arising out of a federal_law it is clear that the liability could not possibly arise under state law for which the act or failure to act giving rise to such liability occurs at least three years before the beginning of the taxable_year the liability that taxpayer views as a specified_liability_loss is the liability for unfunded accrued benefitsdollar_figure even though the hourly plan is maintained voluntarily pursuant to collective bargaining and under the plan taxpayer’s liability for pension benefits is limited to the amounts it had contributed taxpayer asserts that the liability arises under federal_law taxpayer bases its assertion on the minimum_funding requirements of sec_412 and sec_302 of erisa and upon the plan termination provisions of title iv of erisa minimum_funding argument we believe that the pension deduction does not satisfy the requirements to be considered a specified_liability_loss first taxpayer does not have a liability for the pension benefits directly it is only the plan that has a liability if the plan runs out of money the plan participants do not have a direct claim against taxpayer under either the terms of the plan or federal_law or to put it another way any obligation that taxpayer might have to provide pension benefits directly to participants arises because of collective bargaining not because of federal_law as will be discussed further federal_law is concerned with the plan and the requirements with respect to the plan we agree that given that taxpayer maintains a pension_plan the company has an obligation to put funds into the plan pursuant to the minimum_funding standards in erisa provides for the federal regulation of employee benefit plans and generally preempts state law with respect to such plans we do not consider the nuances of whether accrued_benefits as opposed to termination liability or some other possibly distinct figure is the proper term suffice it to say that employees have accrued_benefits through some date and it is the liability for these benefits that is at issue tam federal_law these funds will be used to pay plan benefits and expenses the minimum_funding standards are determined on a year by year basis the amount of the contribution required to satisfy the minimum_funding_standard is determined with respect to all projected benefits using a reasonable funding method and reasonable actuarial assumptions see for example sec_412 it is possible that an employer can be required to make contributions to satisfy the minimum_funding requirements for a plan_year even though the plan has enough funds to provide the benefits that have been accrued to date however regardless of the manner in which the minimum_funding_standard is determined the requirement to make a contribution for a specific plan_year to satisfy the minimum_funding_standard is a current_year requirement not a liability from earlier years the liability the amount of the current year’s contribution is not known until the current_year and cannot even be determined until the current_year in part because the experience gains and losses must be reflected in the calculation dollar_figure furthermore if the plan is terminated the minimum_funding requirement ceases to apply rev_rul c b even though the plan has unfunded accrued_benefits and the liability to make contributions to satisfy the minimum_funding_standard no longer applies while an argument could be made that where there is an accumulated_funding_deficiency the current year’s required_contribution is attributable to earlier years that is not the situation here there is no accumulated_funding_deficiency for the hourly plan that the determination of the contribution required to satisfy the minimum_funding_standard for the current_year is based in part upon the amount of unfunded accrued_benefits does not alter the fact that the contribution requirement is a current_year requirement and cannot even be measured before the current_year accordingly we do not believe that any amount of the pension deduction is a specified_liability_loss the plan termination argument taxpayer argues that they have a liability for unfunded accrued_benefits under title iv of erisa however any liability that might exist would apply only if taxpayer terminated the plan in order to terminate the plan in a standard termination taxpayer would have to give notice to employees get the union to agree to the termination and other factors not known in advance are the actuarial assumptions used for the current_year and the demographics of the participants in particular if participants such as retirees or beneficiaries pass away there may be no liability for those individuals even though at one time in the past there was a liability tam provide all plan benefits through single-sum distributions and or the purchase of contracts from a life_insurance_company in particular without union agreement there could not be termination and the additional money needed to terminate the plan if any would depend upon the elections of participants as to single-sum distributions or contracts from a life_insurance_company and the cost of those contracts see sec_4041 and sec_4041 of erisa alternatively to terminate the plan in a distress termination taxpayer would have to be in bankruptcy or the equivalent in order for the title iv values to apply see sec_4041 of erisa none of these actions have been taken indeed it is possible and even probable that the plan will never be terminated the amount of the liability would be determined at the plan termination_date if the plan assets at that time were sufficient to provide all plan benefits there would be no liability even though the plan had unfunded benefits in the past the termination liability is a function of plan funding and experience in all years prior to the date of an actual plan terminationdollar_figure given that a plan termination is required to create any actual liability to the pbgc pursuant to title iv and that the events allowing a plan termination have not taken place any termination liability is a contingent_liability coupled with the fact that the termination liability if any depends upon future events prior to the plan termination such liability is not one for prior years but is a liability in the year of plan termination accordingly we believe that the liability that might exist on plan termination is not a specified_liability_loss caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent as previously noted the liability upon plan termination is affected by events occurring before the date of an actual plan termination a liability that might be there if the plan terminated today may not be there at the time of a future plan termination
